Andree Layton Roaf, Justice, dissenting. The majority correctly concludes that the issue we must address is whether this state should give full faith and credit under the U.S. Constitution to an Illinois judgment, validly revived in that state. Because the Illinois revival is simply a continuation of the original judgment, I find our statute of limitations precludes enforcement of the judgment. Consequently, I would reverse the trial court’s decision. Arkansas Code Annotated § 16-56-114 (1987) provides: “Actions on all judgments and decrees shall be commenced within ten (10) years after cause of action shall accrue, and not afterward.” This ten year limitations period was first adopted by our legislature in 1844. Acts 1844, § 1, p. 24. In Jordan v. Muse, 88 Ark. 587, 115 S.W. 162 (1909), this Court addressed the issue of whether the precursor of our current statute of limitations applied to foreign judgments as well as domestic judgments. We noted that the statute by its express terms “relates to ‘actions on all judgments and decrees.’” Further, this Court noted it could not presume that the legislature used such comprehensive terms merely for the purpose of including all kinds of domestic judgments. Consequently, we concluded that the statute was applicable to actions on foreign judgments. Further, it is well established that “[a] valid judgment rendered in a State of the United States may be denied enforcement in a sister State if suit on the judgment is barred by the sister State’s statute of limitations applicable to judgments.” Restatement (Second) Conflicts of Law § 118, (1971). In addition, the United States Supreme Court has concluded that a state is free to apply its own statute of limitations in an action to enforce a judgment rendered in a sister state. McElmoyle v. Cohen, 13 Pet. (38 U.S.) 312 (1839); see also Watson v. Conway, 385 U.S. 188 (1966). Since the decision in Jordan v. Muse, the General Assembly has adopted the Uniform Enforcement of Foreign Judgments Act, Ark. Code Ann. §§ 16-66-101—16-66-619 (1987 and Supp. 1993). However, I find the adoption of the Uniform Enforcement of Foreign Judgments Act has not affected the holding of Jordan. The act does not contain a statute of limitations for foreign judgments, and other states which have adopted the act have applied their own statute of limitations to foreign judgments. See Pan Energy v. Martin, 813 P.2d 1142 (Utah 1991); Johnson Bros. Wholesale Liquor v. Clemmons, 661 P.2d 1242, cert. denied, 464 U.S. 936 (Kan. 1983). Although it is clear that the 1975 judgment cannot be enforced, the difficult question is what effect to give the 1992 revival of judgment. Comment c of the Restatement (Second) Conflicts of Law § 118, (1971), provides in part: If under the local law of the State of rendition the effect of this revival is to create a new judgment, then suit on this judgment may not be held barred under full faith and credit in the sister State. The contrary will be true, however, if the effect of the revival in the State of rendition is not to create a new judgment but rather to prolong the effective life of the original judgment. See also Johnson Bros. Wholesale Liquor v. Clemmons, 661 P.2d 1242, cert. denied, 464 U.S. 936 (Kan. 1983); Annotation, Conflict of laws as to time limitations governing action on foreign judgment, 36 A.L.R.2d 567 (1954). Thus, the controlling question is whether the 1992 revival was a “new” judgment. In Illinois, a “revival of a judgment is not the creation of a new judgment. but merely a continuation of that being revived.” Guertler v. Barlow Woods, Inc., 596 N.E.2d 24 (Ill. App. 1 Dist. 1992); Bank of Edwardsville v. Raffalelle, 45 N.E.2d 651 (1942). Consequently, Arkansas should not enforce the Illinois judgment based upon our statute of limitations regarding the enforcement of judgments. Although the majority also cites Ark. Code Ann. § 16-56-202 and § 16-56-203 (1987), this is not an action involving the “assertion of a claim,” rather it is an action for the enforcement of a judgment. This state, as a matter of policy, has determined that actions to enforce judgments must be commenced within ten years after the cause of action accrues. That period applies regardless of whether the issuing state has a five year limitation on judgments or a twenty year limitation on judgments. See Annotation, Conflict of laws as to time limitations governing action on foreign judgment, 36 A.L.R.2d 567 (1954). The majority expresses the fear that, should this Court deny enforcement of the revived judgment, judgment debtors would attempt to avoid their obligations by moving to states with shorter limitations periods. It is true that such a holding would render unenforceable in this State an Illinois judgment which lay dormant for some seventeen years after its entry in 1975, and sixteen years after the appellant moved back to his home state of Arkansas. It is also true that such a result comports with the doctrine of Full Faith and Credit and our limitations policy of long standing. For the foregoing reasons, I respectfully dissent. Newbern and Corbin, JJ., join in this dissent.